DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities: the claim should be amended to recite “wherein the grafted polyether polyol”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0031443 to Sasaki et al. in view of US 2015/0087736 to Peters.
Regarding Claims 1 and 3.  Sasaki et al. teaches a polyurethane foam comprising the reaction product of a polyisocyanate compound, i.e. an A-side, with a polyol system solution, i.e. a B-side (Paragraphs 0017 - 0021).  
In Example 26, the polyisocyanate compound (B-1) is a polymethylene polyphenyl polyisocyanate (polymeric MDI) blend (Paragraph 0341; Table 2).  The total weight of the isocyanate reactive component in Example 26 can be calculated to correspond to 120.64 parts by weight by summing all of the amount ingredients other 
i) 0 parts by weight (0 weight percent) of a polyether polyol having a functionality equal to 2 (Table 2);
ii) 45 parts by weight (37 weight percent) of Polyol A1-1, which is a polyether polyol having an average number of hydroxy groups (functionality) of 3 (Paragraphs 0270 - 0272; Table 2);
iii) 45 parts by weight (37 weight percent) of Polyol A2-1, which is a polyether polyol having an average number of hydroxy groups (functionality) of 4 (Paragraphs 0314 - 0316; Table 2);
iv) 10 parts by weight (8.2 weight percent) of a polymer-dispersed polyol prepared by polymerizing acrylonitrile and styrene in a polyether polyol (Paragraph 0320; Table 2), i.e. a grafted polyether polyol containing copolymerized styrene and acrylonitrile;
v) 0.04 parts by weight (0.03 weight percent) Catalyst C-2 which is bis(2-dimethylaminoethyl)ether (Paragraph 0333; Table 2). Bis-dimethylaminoethyl ether is set forth in Paragraph 0030 of the PG-PUB of the instant application as a blowing catalyst;

vii) 3 parts by weight (3 weight percent) of a cell opener (Table 2); and
viii) 2.4 parts by weight (2.0 weight percent) of blowing agent (D) which is water (Paragraph 0340; Table 2).
The Office recognizes that the amount of blowing catalyst used in Example 26 (roughly 0.03 weight percent) is outside the instantly claimed range of 0.1 to 0.4 weight percent.  However, in the disclosure, Sasaki et al. teaches the amine catalyst component may be provided in an amount of preferably up to 1.5 parts per hundred parts polyol (Paragraph 0154).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to increase the amount of amine catalysts in Example 26 to an amount at the upper end of the preferred range taught by Sasaki et al., while maintaining the same proportions of blowing catalyst C-2 to gelling catalyst C-1.  This will result in an amount of blowing catalyst of about 0.1 weight of the isocyanate-reactive composition.  The motivation would have been that increasing the amount of catalyst will increase the reaction rate of the polyurethane material, thereby improving production efficiency.
The Office also recognizes that the amount of polymer dispersed/graft polyether polyol used in Example 26 (roughly 8.2 weight percent) is above the instantly claimed 
Sasaki et al. does not expressly characterize the foam produced as semi-rigid.  However, Sasaki et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the substantially similar amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a semi-rigid polyurethane foam, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate 
Additionally, while Sasaki et al. teaches the disclosed foams may be used for interior materials in automobiles (Paragraph 0245), the reference does not expressly teach preparing the foams as instrument panels.  However, Peters teaches the concept of preparing instrument panels from polyurethane foams (Paragraphs 0038), wherein the foams have densities as high as 0.12 g/cm3 (about 8 pcf) (Paragraph 0042).  Sasaki et al. and Peters are analogous art as they are from the same field of endeavor, namely polyurethane foams for vehicle applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam in Example 26 as an instrument panel having the density taught by Peters.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Peters shows that polyurethane-polyisocyanurate foams are known in the art to be suitably used in instrument panels.
Regarding Claim 4.  Sasaki et al. teaches the polyurethane foam of Claim 1 wherein the grafted polyether polyol containing copolymerized styrene and acrylonitrile (A2-1) used in Example 26 is prepared by polymerizing acrylonitrile and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0031443 to Sasaki et al. in view of US 2014/0275305 to Svenson et al.
Regarding Claim 2.  Sasaki et al. teaches a process of forming polyurethane foam comprising the reaction product of a polyisocyanate compound, i.e. an A-side, with a polyol system solution, i.e. a B-side (Paragraphs 0017 - 0021).  
In Example 26, the polyisocyanate compound (B-1) is a polymethylene polyphenyl polyisocyanate (polymeric MDI) blend (Paragraph 0341; Table 2).  The total weight of the isocyanate reactive component in Example 26 can be calculated to correspond to 120.64 parts by weight by summing all of the amount ingredients other 
i) 0 parts by weight (0 weight percent) of a polyether polyol having a functionality equal to 2 (Table 2);
ii) 45 parts by weight (37 weight percent) of Polyol A1-1, which is a polyether polyol having an average number of hydroxy groups (functionality) of 3 (Paragraphs 0270 - 0272; Table 2);
iii) 45 parts by weight (37 weight percent) of Polyol A2-1, which is a polyether polyol having an average number of hydroxy groups (functionality) of 4 (Paragraphs 0314 - 0316; Table 2);
iv) 10 parts by weight (8.2 weight percent) of a polymer-dispersed polyol prepared by polymerizing acrylonitrile and styrene in a polyether polyol (Paragraph 0320; Table 2), i.e. a grafted polyether polyol containing copolymerized styrene and acrylonitrile;
v) 0.04 parts by weight (0.03 weight percent) Catalyst C-2 which is bis(2-dimethylaminoethyl)ether (Paragraph 0333; Table 2);
vi) 0.6 parts by weight (0.5 weight percent) Catalyst C-1 which is triethylenediamine (Paragraph 0333; Table 2).  Triethylenediamine is set forth in Paragraph 0031 of the PG-PUB of the instant application as a gelling catalyst;
vii) 3 parts by weight (3 weight percent) of a cell opener (Table 2); and

The Office recognizes that the amount of blowing catalyst used in Example 26 (roughly 0.03 weight percent) is outside the instantly claimed range of 0.1 to 0.4 weight percent.  However, in the disclosure, Sasaki et al. teaches the amine catalyst component may be provided in an amount of preferably up to 1.5 parts per hundred parts polyol (Paragraph 0154).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to increase the amount of amine catalysts in Example 26 to an amount at the upper end of the preferred range taught by Sasaki et al., while maintaining the same proportions of blowing catalyst C-2 to gelling catalyst C-1.  This will result in an amount of blowing catalyst of about 0.1 weight of the isocyanate-reactive composition.  The motivation would have been that increasing the amount of catalyst will increase the reaction rate of the polyurethane material, thereby improving production efficiency.
The Office also recognizes that the amount of polymer dispersed/graft polyether polyol used in Example 26 (roughly 8.2 weight percent) is above the instantly claimed amount of 5 weight percent.  However, in the disclosure, Sasaki et al. teaches this polyol may be provided in more preferred amounts of as low as 5 mass % of the polyol component (Paragraph 0129).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to decrease 
Sasaki et al. is silent with respect to volume ratio at which the A-side and B-side are blended.  However, Svenson et al. teaches the concept of preparing polyurethane foams in which the A-side and B-side are blended at volume ratio of about 1.0 to 5.0 (Paragraph 0041).  Sasaki et al. and Svenson et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the A-side and B-side in Example 26 at a volumetric ratio in the range taught by Svenson et al.  The motivation would have been that Svenson et al. teaches this is a suitable volumetric ratio of A-side to B-side in the preparation of flexible polyurethane foams.
Sasaki et al. does not expressly describe the polyurethane foam produced as semi-rigid or in the form of an instrument panel.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sasaki et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that prior art does not teach or suggest the newly presented claim limitations.  However, it is the Office’s position that the instant claims as amended are rendered obvious by the applied prior art references for the reasons detailed in the corresponding rejections under 35 U.S.C. 103 above.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768